Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-5, 8, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barik et al (US 2018/0307980, herein Barik) in view of Dockser (US 7,836,284).

Regarding claim 1, Barik teaches an operation device comprising:
an operation module comprising one or more operation units (Figs 2D & 3A, [0075], [0082], execution units); and
a control module comprising an operation control unit configured to disable at least one of the one or more operation units (Fig 29, [0243], [0250], thread execution logic disables one or more execution units).

Barik fails to explicitly teach wherein the one or more operation units are disabled according to a determination condition.
Dockser teaches an operation device comprising one or more operation units wherein a control module is configured to disable at least one of the one or more operation units according to a determination condition (7:37-48, disabling of individual operation units & claims 9-10, 14, 10:10-15, 10:53-56, disable execution units based on determination conditions such as no in-flight instructions of corresponding data width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Barik and Dockser to utilize explicit determination conditions for disabling operation units.  While Barik does not explicitly disclose what metrics the processor may use for disabling execution units, both Barik and Dockser disclose the use of multiple parallel execution units for performing instructions, and disabling or enabling the units based on the requirements of a particular workload (Barik [0250], Dockser claims 9-10).  Therefore, using a determination condition like the detection of certain instructions that may utilize the execution units would be an obvious means of determining when to enable or disable the units.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Barik and Dockser teaches the operation device of claim 1, wherein each of the one or more operation units includes a temporary caching unit and one or more operation components, and the operation components include one or more of adder multiplier, or selector (Barik [0248], execution units including shared cache memory & [0207], multipliers and adders).

Regarding claim 3, the combination of Barik and Dockser teaches the operation device of claim 2, wherein the operation module includes n multipliers located at a first stage and an adder tree of n input located at a second stage, wherein n represents a positive integer (Barik Figs 19B & 20, [0207], [0214], adders and multipliers of multiple parallel MAC units).

Regarding claim 4, the combination of Barik and Dockser teaches the operation device of claim 1,
wherein the determination condition includes a threshold determination condition or a function mapping determination condition, wherein the determination condition is a threshold determination condition including: being less than a given threshold, being greater than a given threshold, being within a given value range, or being outside a given value range (Dockser claims 9-10, 14, 10:10-15, 10:53-56 & Barik [0202], threshold based on maximum data width), and
wherein the determination condition determines whether a given condition is satisfied after a function transformation is performed (Barik [0056], [0162], [0198], transform functions).

Regarding claim 5, the combination of Barik and Dockser teaches the operation device of claim 3, wherein the n multipliers located at the first stage are connected to the operation control unit, and the operation control unit is configured to disable the multipliers according to the given determination condition (Barik Fig 29, [0243], [0250], thread execution logic disables one or more execution units & Dockser claims 9-10, 14, 10:10-15, 10:53-56, determination condition).

Regarding claim 8, the combination of Barik and Dockser teaches the operation device of claim 3, wherein the n multipliers located at the first stage and the adder tree of n input located at the second stage are connected to the operation control unit respectively, the operation control unit is configured to perform a determination on data to be operated according to the determination condition, and when the operation control unit determines that absolute values of input data that are input into a multiplier or an adder are less than a given threshold, a corresponding multiplier or adder is shut down (Barik Fig 29, [0243], [0250], thread execution logic disables one or more execution units & [0202], threshold based on maximum data width, Dockser claims 9-10, 14, 10:10-15, 10:53-56, determination condition).

Regarding claim 11, the combination of Barik and Dockser teaches the operation device of claim 1, wherein the operation module includes m operation units, wherein each of the operation units includes one multiplier, one adder, and one temporary caching unit, the control module includes m operation control units, wherein each of the operation control units is connected to a multiplier and an adder of an operation unit respectively, and each of the operation control units is configured to control the shutdown of a corresponding multiplier and a corresponding adder according to the determination condition, wherein m represents a positive integer (Barik Figs 19B & 20, [0207], [0214], [0248], adders and multipliers of multiple parallel MAC units with shared cache memory & [0243], [0250], thread execution logic disables one or more execution units, Dockser claims 9-10, 14, 10:10-15, 10:53-56, determination condition).

Regarding claim 15, the combination of Barik and Dockser teaches the operation device of claim 1, wherein the operation module includes p operation units, wherein each of the operation units includes a multiplier, an adder, and a selector, the control module includes p operation control units, wherein each of the operation 74 Attorney Docket No.: 81010-000089 Getech Law LLCcontrol units is connected to a multiplier and an adder of an operation unit respectively, and is configured to control the shutdown of the multiplier and the adder according to the determination condition, wherein p represents a positive integer (Barik Figs 19B & 20, [0207], [0214], [0248], adders and multipliers of multiple parallel MAC units with shared cache memory & [0243], [0250], thread execution logic disables one or more execution units, Dockser claims 9-10, 14, 10:10-15, 10:53-56, determination condition).

Regarding claim 17, the combination of Barik and Dockser teaches the operation device of claim 1, wherein the operation device further includes: a storage module which is connected to the control module, and is configured to control the storage module to store or read required data, the storage module is also connected to the operation module for inputting data to be operated into the operation module, receiving and storing data operated by the operation module, and wherein the control module includes a storage control unit, wherein the storage control unit is configured to control the storage module to store or read required data (Barik Fig 20, [0064], read/write cache & [0206-0208] input control signals).

Claims 18 and 19 refer to a method embodiment of the device embodiment of claims 1 and 4.  Therefore, the rejections for claims 1 and 4 above are applicable to claims 18 and 19, respectively.

Claim 20 refers to an alternate device embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 20.

Allowable Subject Matter
3.  Claims 6-7, 9-10, 12-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior arts of record are Barik (US 2018/0307980) and Dockser (US 7,836,284).  The combination of Barik and Dockser teaches a device for performing instructions in operation units in which some operation units are disabled according to a determination condition, wherein the operation units include a plurality of adders and multipliers.  However, neither Barik nor Dockser teach the specific layout or input layout of the adders and multipliers specified by claims 6, 7, or 12, or the additional details of the data processing module as specified by claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2015/0242210) discloses a processor for enabled and disabling vector execution units based on a threshold duty cycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182